Case: 1:16-cv-08637 Document #: 2331 Filed: 07/17/19 Page 1 of 16 PageID #:107276




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS



 IN RE BROILER CHICKEN ANTITRUST
 LITIGATION                                              Case No. 1:16-cv-08637

                                                         Hon. Thomas A. Durkin
 This Document Relates To:
 All Actions                                             Magistrate Judge Jeffrey T. Gilbert




    DIRECT PURCHASER PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER TO
       PROTECT CLASS MEMBERS FROM MISLEADING SOLICITATIONS

           Direct Purchaser Plaintiffs (“DPPs”), by and through their undersigned counsel,

respectfully move this Court for entry of an Order protecting DPP class members from actual and

potentially misleading solicitations by counsel for Direct Action Plaintiffs (“DAPs”) or anyone

else subject to the Court’s jurisdiction. In support, DPPs state the following:

                                     I.      INTRODUCTION

           This Court has the duty and the broad authority to exercise control over a class action,

including prohibiting misleading communications to class members. DPPs recently learned that

certain counsel for DAPs continue to send misleading communications to members of the certified

DPP settlement class for the purpose of soliciting them to opt out of the class and file direct actions

against Defendants. As a result, the Court should order that these DAP counsel produce a list of

all recipients of their communications with DPP class members, that a corrective communication

be sent to each such recipient, and that any DAP counsel seeking to communicate with DPP class

members first notify DPP class counsel and obtain the approval of the Court for any future

unsolicited communications. The Court should also direct these DAP counsel to provide all



539901.2
Case: 1:16-cv-08637 Document #: 2331 Filed: 07/17/19 Page 2 of 16 PageID #:107277




recipients of misleading communications and solicitations the opportunity to rescind any retainers

or other contracts they may have entered with these DAP counsel as a result thereof.

                                           II.      BACKGROUND

           This motion is necessitated by ongoing and recent solicitations by certain DAP counsel to

members of the certified DPP settlement class. 1 DPP counsel know of at least three instances—in

March 2018, April 2018, and May 2019—in which these DAP counsel directly sent

communications to members of the DPP class. Most recently, DPPs learned of a correspondence

dated May 14, 2019 that includes information from DAP counsel Kaplan, Fox & Kilsheimer, LLP;

Coffman Law Firm; and Williams Montgomery & John, LLP, entitled “Chickens Antitrust

Litigation—CASE UPDATE.” (These firms are herein referred to as “said DAP Counsel” or

“these DAP Counsel”). DAP Counsel’s letter was forwarded to a large number of DPP class

members, including at least one named class representative. 2 Notably, the May 2019 letter


1
  In conjunction with the DPPs’ settlement with Fieldale, this Court first conditionally certified a DPP
settlement class on August 18, 2017 (ECF No. 462), and then finally certified the DPP settlement class on
November 16, 2018 (ECF No. 1414). The Court defined the DPP class as:
           All persons who purchased Broilers directly from any of the Defendants or any co-
           conspirator identified in this action, or their respective subsidiaries or affiliates for use or
           delivery in the United States from at least as early as January 1, 2008 until the date of this
           Preliminary Approval Order. Specifically excluded from this Class are the Defendants, the
           officers, directors or employees of any Defendant; any entity in which any Defendant has
           a controlling interest; and any affiliate, legal representative, heir or assign of any
           Defendant. Also excluded from this Class are any federal, state or local governmental
           entities, any judicial officer presiding over this action and the members of his/her
           immediate family and judicial staff, any juror assigned to this action, and any co-
           conspirator identified in this action.
ECF No. 462 at ¶ 2; ECF No. 1414 at ¶ 4.
2
  DAP Counsel’s communications apparently were sent to all members of UniPro, a large foodservice
distribution cooperative, and included contact information for DAP counsel. DPP counsel do not know the
exact number of recipients who received this communication; they asked DAP counsel for this information
but have not received it. But the letter is addressed to “UniPro Membership,” which suggests DAP Counsel
has arranged for UniPro to send such letters to all of its members, including DPP absent class members. A
copy of this May 2019 letter is attached as Exhibit 1 to the Declaration of W. Joseph Bruckner (“Bruckner
Decl.”).


539901.2                                                  2
Case: 1:16-cv-08637 Document #: 2331 Filed: 07/17/19 Page 3 of 16 PageID #:107278




references another communication previously sent to class members in April 2018, which

according to DAP Counsel “provided some direction for those Members that may have an interest

in participating in the class action suit.” 3 Bruckner Decl., Ex. 1 at 1.

           In DPPs’ view, DAP Counsel’s May 14, 2019 “case update” letter to DPP class members

is actually misleading. But even if the Court were to find that the letter is only potentially

misleading, or excludes facts that provide necessary context for certain statements, the Court still

should intervene. The letter purports to be “simply for information purposes only for the [UniPro]

Membership to make an informed business decision.” But at the same time, their case update letter

refers to DAP Counsel (not DPP class counsel) providing “some direction for those Members that

may have an interest in participating in the class action suit,” and requests that DPP class members

contact said DAP Counsel “[i]f . . . you’re interested in filing a claim and you’re not already

represented by a lawyer.” In doing so, the letter wrongly implies that: (1) each class member is

not already represented by a lawyer, i.e., Court-appointed class counsel; (2) DAP Counsel, not the

Court or class counsel, are the ones to give them direction about “participating in the class action

suit;” and (3) opting out and filing an individual direct action is the only way to recover damages.

           This May 14, 2019 “CASE UPDATE” letter is the third misleading communication of

which DPP counsel are aware, by these DAP Counsel to DPP class members. Previously these

DAP Counsel sent a letter dated March 14, 2018 to DPP class members entitled, “Advertisement

re: Chickens Antitrust Litigation.” 4 That March 2018 solicitation letter, sent after this Court



3
 DPPs have not seen this April 2018 memorandum, but presume that it was sent to the same “UniPro
Membership” as DAP Counsel’s May 14, 2019 Update Letter.
4
  Like the May 2019 solicitation, DPP counsel do not know to whom and to how many DPP class members
these DAP Counsel sent their March 2018 solicitation. But the letter itself suggests these DAP Counsel sent
such letters to many DPP absent class members listed in various industry directories. A copy of this March
2018 letter is attached as Exhibit 2 to the Bruckner Decl.


539901.2                                            3
Case: 1:16-cv-08637 Document #: 2331 Filed: 07/17/19 Page 4 of 16 PageID #:107279




already had conditionally certified the DPP settlement class, urged DPP class members to “hop

on” the train and join the litigation as a DAP. Of course, that “train” was driven by DPP counsel

and fueled by an enormous amount of DPPs’ legal work and expense. Said DAP Counsel’s

“advertisement” essentially admitted that those soliciting firms will get a free ride on the work

already being done by DPP counsel on behalf of the solicited class members. These DAP Counsel

nowhere state the facts that the solicited class members are already fully represented in this

litigation by DPP class counsel, and that DAP Counsel’s fee agreements with those class members,

if they opt out, may be an added financial burden. Said DAP Counsel’s 2018 solicitation letter

also wrongly suggested that the recipient would have no rights in the litigation if it did not retain

DAP counsel, opt out of the class, and file an individual claim. Specifically, the solicitation

suggested that immediate action is necessary because “[j]oining the litigation as a DAP down the

road may very well not be possible,” and repeated twice more in bold font that “the train is leaving

the station.” It also misleadingly suggested that filing a separate DAP action is less risky than

remaining in the class. Notably, DAP Counsel’s letter affirmatively discouraged the notion of

remaining a class member, and said that a number of “bad outcomes could happen in the class

action.” The letter’s dissuasive remarks continued, stating that “DAP settlement payments [are

not] potentially delayed for years by class action administration or appeals,” and that “DAPs could

get paid while class members don’t; it’s happened.”

           These DAP Counsel’s communications are objectively misleading. They fail to inform

recipients that they need do nothing more to protect their rights in the litigation, because they are

already members of a certified DPP settlement class, 5 and they are currently and fully represented



5
 See this Court’s June 22, 2018 order approving the notice to class members containing the class
definition, ECF No. 980 at ¶¶ 2-3; and the notice to the class posted on the Court-approved website,
Question No. 6, at 4,


539901.2                                            4
Case: 1:16-cv-08637 Document #: 2331 Filed: 07/17/19 Page 5 of 16 PageID #:107280




by experienced, Court-appointed co-lead class counsel. 6 Thus these solicitations contradict the

language of the Court ordered class action notice, which objectively and accurately sets forth the

class members rights and obligations in this lawsuit, and is the official communication to class

members.

           These solicitations also ignore the risks and reality of bad outcomes in DAP actions, where

class members have recovered damages but direct action plaintiffs have not. See Valspar Corp. v.

E.I. Du Pont De Nemours & Co., 873 F.3d 185, 190 (3d Cir. 2017) (affirming summary judgment

for defendant against direct action plaintiff and describing class action settlement).             The

communications also make no mention of the heightened burdens and potential pitfalls of a direct

action, such as the substantial additional discovery burdens and potential statute of limitations that

may apply to a particular DAP. In short, the communications are one-sided and will at best create

confusion, and at worst cause class members to make uninformed decisions about opting out based

on misleading information.

           DPPs have attempted to address these issues with these DAP Counsel to no avail. After

becoming aware of DAP Counsel’s March 2018 solicitation, DPP class counsel wrote one of said

DAP Counsel, Robert Kaplan, in May 2018 detailing how the solicitation was misleading and

requesting specific corrective action. Bruckner Decl., ¶ 4, Ex. 3. DPPs and said DAP Counsel

met and conferred, during which they came to an understanding that DAP Counsel would not send

any more unsolicited communications to DPP class members. Id.


http://www.broilerchickenantitrustlitigation.com/admin/services/connectedapps.cms.extensions/1.0.0.0/as
set?id=27381149-91b9-4b8f-b3d7-1da3e485ddd8&languageId=1033&inline=true.
6
  See ECF No. 462; ECF No. 1414. In each order certifying the DPP class, the Court appointed counsel to
represent the class. ECF No. 462 at ¶ 2 (appointing Lockridge Grindal Nauen P.L.L.P., and Pearson, Simon
& Warshaw, LLP as co-lead counsel for the Settlement Class); ECF No. 1414 at ¶ 3 (“Pursuant to Fed. R.
Civ. P. 23(g), Co-Lead Counsel previously appointed by the Court is appointed as Co-Lead counsel for the
Class as they have and will fairly and competently represent the interests of the Class.”).


539901.2                                            5
Case: 1:16-cv-08637 Document #: 2331 Filed: 07/17/19 Page 6 of 16 PageID #:107281




           But this understanding was short-lived. After learning of said DAP Counsel’s May 2019

letter, DPP class counsel again wrote DAP Counsel Robert Kaplan on May 29, 2019, explaining

that the letter was contrary to the parties’ understanding about sending such communications.

Bruckner Decl., ¶ 5, Ex. 4. The next day, DPP counsel and DAP Counsel met and conferred by

telephone, and once again DPP counsel told said DAP Counsel that their communications to

members of a certified and represented DPP class were inappropriate and needed to stop. Id. DPP

counsel also asked for a list of all entities to whom DAP Counsel sent their solicitations. Id. DAP

counsel did not respond to DPP counsel’s request. Id. ¶ 6.

           On July 11, 2019, in a final effort to avoid contested motion practice on this matter, DPP

counsel provided DAP counsel with a draft stipulation that would require DAP counsel to promptly

provide us with a list of all broiler purchasers they contacted. Id. ¶ 6, Ex. 5. In turn, the stipulation

would allow DPP counsel to send a corrective notice to those broiler purchasers as approved by

the Court. Id.

           On July 15, 2019, DPP counsel spoke to DAP counsel, and asked DAP counsel to produce

their memorandum that underlies their May 2019 “Case Update” memo to the membership of

UniPro (who are broiler direct purchasers). Id. ¶ 7. DPP counsel also asked DAP counsel to

produce a list of recipients of their 2018 and 2019 communications. Id. DAP counsel has not

done so. Id.

           Since the relief DPP counsel seeks will require the Court’s approval even if agreed to by

DAP counsel, DPP counsel have proceeded to file this motion.

           All three of these DAP Counsel’s communications which DPP counsel know of—in March

2018, April 2018, and May 2019—are inappropriate communications with members of a

represented and certified class. All three took place after the Court conditionally certified the DPP




539901.2                                           6
Case: 1:16-cv-08637 Document #: 2331 Filed: 07/17/19 Page 7 of 16 PageID #:107282




settlement class in August 2017 (ECF No. 462), and one took place after the Court approved notice

to the class in June 2018 (ECF No. 980) and finally certified the settlement class in November

2018 (ECF No. 1414). As described above, all three communications are at best confusing and

incomplete, and at worst affirmatively misleading. These DAP Counsel have refused DPP

counsel’s requests to stop such communications with DPP class members, thus necessitating this

motion. In light of the number of DAP lawsuits filed to date, it is highly likely that other DAP

counsel have engaged in similar solicitations of DPP Class Members.

                                          III.     ARGUMENT

           Because of the potential for abuse in class actions, the Supreme Court has repeatedly

recognized that “a district court has both the duty and the broad authority to exercise control over

a class action and to enter appropriate orders governing the conduct of counsel and the parties.”

Hoffmann–La Roche Inc. v. Sperling, 493 U.S. 165, 171 (1989) (quoting Gulf Oil Co. v. Bernard,

452 U.S. 89, 100 (1981)). This authority extends to the district court’s ability to grant protective

orders limiting communications between parties and potential class members.                     Williams v.

Chartwell Fin. Servs., 204 F.3d 748, 759 (7th Cir. 2000). Parties have a right to contact class

members for legitimate reasons and with communications that are not misleading. Therefore,

before granting such an order, a district court should carefully balance these concerns and make

specific findings as follows:

                  [A]n order limiting communications between parties and potential class
                  members should be based on a clear record and specific findings that reflect
                  a weighing of the need for a limitation and the potential interference with
                  the rights of the parties. . . . In addition, such a weighing—identifying the
                  potential abuses being addressed—should result in a carefully drawn order
                  that limits speech as little as possible, consistent with the rights of the parties
                  under the circumstances.

Gulf Oil Co., 452 U.S. at 101; see also Williams, 204 F.3d at 759. DPP counsel are cognizant of

the First Amendment issues and are not proposing a prior restraint on free speech. In the class


539901.2                                              7
Case: 1:16-cv-08637 Document #: 2331 Filed: 07/17/19 Page 8 of 16 PageID #:107283




context, especially with a certified class and a notice already having been sent, free speech does

not protect misleading and confusing written communications from counsel soliciting class

members to opt out. In addition, the offending communications have already gone out (more than

once), and the protective order proposed by this motion simply stops ongoing conduct. Moreover,

solicitations for legal services motivated by economic considerations constitute commercial

speech, which carries lesser protection. Shapero v. Kentucky Bar Ass’n, 486 U.S. 466, 472 (1988).

           Accordingly, courts have limited or prohibited communications with absent class members

where they were misleading, coercive, or an improper attempt to undermine Rule 23 by

encouraging class members—or putative class members—not to join the suit. See, e.g., Piekarski

v. Amedisys Ill., LLC, 4 F. Supp. 3d 952, 955 (N.D. Ill. 2013) (“District courts have restricted

communications with potential class members by plaintiffs and also by defendants, as well as

communications before a class is certified.”) (citing Bublitz v. E.I. DuPont de Nemours & Co., 196

F.R.D. 545, 547 (S.D. Iowa 2000); Abdallah v. Coca–Cola Co., 186 F.R.D. 672, 675 n.1 (N.D.

Ga. 1999); Burrell v. Crown Cent. Petroleum, Inc., 176 F.R.D. 239, 242–43 (E.D. Tex. 1997));

see also Kleiner v. First Nat. Bank of Atlanta, 751 F.2d 1193, 1206 (11th Cir. 1985) (restricting

communication to certified class members by all parties after defendant solicited class exclusion

requests); Cheverez v. Plains All Am. Pipeline, LP, 15-cv-4113, 2016 WL 861107, at *2 (C.D. Cal.

Mar. 3, 2016) (“The court’s duty to supervise communications with potential class members exists

even before a class is certified.”); Mevorah v. Wells Fargo Home Mortg., Inc., a div. of Wells

Fargo Bank, 05-cv-1175, 2005 WL 4813532, at *3 (N.D. Cal. Nov. 17, 2005) (“Courts have

limited pre-certification communications with potential class members after misleading, coercive,

or improper communications were made.”); Hampton Hardware, Inc. v. Cotter & Co., Inc., 156




539901.2                                          8
Case: 1:16-cv-08637 Document #: 2331 Filed: 07/17/19 Page 9 of 16 PageID #:107284




F.R.D. 630, 632–33 (N.D. Tex. 1994) (prohibiting contacts between defendants and potential class

members after defendant sent letters urging individuals not to join the class).

           The test for determining whether a communication is misleading or deceptive is an

objective one. Beler v. Blatt, Hasenmiller, Leibsker, Moore, LLC, 05-cv-3059, 2006 WL 1423118,

at *3 (C.D. Ill. May 18, 2006), aff’d sub nom. Beler v. Blatt, Hasenmiller, Leibsker & Moore, LLC,

480 F.3d 470 (7th Cir. 2007). A court is required to look at the communication from the

perspective of “the hypothetical unsophisticated consumer.” Id.; see also Ruth v. Triumph P’ship,

577 F.3d 790, 801 (7th Cir. 2009) (noting that a court can make its own determination as to whether

a letter is confusing and that the only reasonable conclusion that “an unsophisticated consumer”

could reach is an incorrect one). For legal advertising specifically, there are “special possibilities

for deception presented by advertising for professional services.” In re: R. M. J., 455 U.S. 191,

202 (1982). This is because “[t]he public’s comparative lack of knowledge, the limited ability of

the professions to police themselves, and the absence of any standardization in the ‘product’

renders advertising for professional services especially susceptible to abuses” that should be

controlled. Id.

           Said DAP Counsel’s communications—viewed from the perspective of the “hypothetical

unsophisticated consumer”—are misleading in several ways that prevent putative opt out plaintiffs

from making an informed choice about whether to remain in the certified class or instead opt out

and file an individual DAP action.

           First, the communications imply that if the addressee does not file a DAP action, it will not

be able to recover damages. This is not true. None of the communications explain that a purchaser

does not need to opt out and file a DAP action in order to recover. This alone is grounds for

corrective action. See, e.g., Belt v. Emcare Inc., 299 F. Supp. 2d 664, 668 (E.D. Tex. 2003))




539901.2                                            9
Case: 1:16-cv-08637 Document #: 2331 Filed: 07/17/19 Page 10 of 16 PageID #:107285




(granting injunction and sanctions against sender where letter mischaracterized the damages

available to putative class and encouraged absent class members not to join class); Cheverez, 2016

WL 861107, at *3 (“Although the advertisements are not facially misleading, they raise suspicion

that Defendants are abusing OPA’s claims process to mislead claimants regarding the full scope

of their potential recovery.”).

           Second, the communications mischaracterize the differences between the DAP action and

the class action in an attempt to mislead recipients. DAP Counsel implies that the class action will

lead to “bad outcomes.” For example, the March 2018 solicitation letter asks, “So why does it

matter whether you get involved as a DAP, rather than remaining an anonymous class member?

(assuming, of course, the class is certified, which has not yet happened).” Bruckner Decl., Ex. 2.

Indeed, the solicitations do not even mention or identify DPP class counsel. See In re McKesson

HBOC, Inc. Securities Litig., 126 F. Supp. 2d 1239, 1245 (N.D. Cal. 2000) (holding that

solicitation materials sent to putative class members were misleading because they “do not identify

the court-appointed lead plaintiff and counsel or the procedures safeguarding the appropriateness

of class certification”). Moreover, none of the communications describe the additional burdens,

financial and otherwise, that would be entailed by filing an individual action instead of remaining

a class member. While a communication is not required to be neutral, it may not be so one-sided

as to “sabotage the goal of informed consent by urging exclusion on the basis of a one-sided

presentation of the facts, without opportunity for rebuttal.” Kleiner, 751 F.2d at 1203; cf. Georgine

v. Amchem Products, Inc., 160 F.R.D. 478, 496 (E.D. Pa. 1995) (“To compound the problem, but

not the sole factor that makes these communications misleading, is the fact that almost all . . .

contain one-sided attacks . . .”).




539901.2                                         10
Case: 1:16-cv-08637 Document #: 2331 Filed: 07/17/19 Page 11 of 16 PageID #:107286




           Third, the communications contain misstatements that can prejudice DPP class members.

For example, at least one communication misstates the time period of the alleged conspiracy and

damages alleged by DPPs, instructing recipients to collect documents from only 2012–2016, rather

than 2008 through the present, as alleged by DPPs. Bruckner Decl., Ex. 2. This more limited time

period not only misleads and confuses DPP class members, but it raises a substantial possibility

that these DAP Counsel’s misstatements are causing potential recipients to not preserve and retain

relevant purchase records for the entire conspiracy period alleged by DPPs that may be necessary

to obtain a recovery in this action. This misstatement is material and requires an immediate

remedy to allow DPP class members to collect the full amount recovered on their behalf by DPP

class counsel. See, e.g., In re WorldCom, Inc. Sec. Litig., 2003 WL 22701241, at *7 (finding letters

were misleading where they did not adequately describe action).

                                    IV.     PROPOSED RELIEF

           The misleading nature of these communications warrants corrective action.           Their

continuing nature necessitates the entry of a protective order applicable to all parties and counsel

before the Court, including all DAP counsel in this action. The Court may grant protective orders

limiting communications with potential and represented class members. Williams v. Chartwell

Fin. Servs., 204 F.3d 748, 759 (7th Cir. 2000); see also Manual For Complex Litigation, Fourth §

21.313 Other Court Notices (“The judge also can require notice to correct misinformation or

misrepresentations made by one of the parties or by parties’ attorneys. . . . Those who made the

misstatements should bear the cost of a notice to correct misstatements. Curative notices generally

should be disseminated in the same form as was the misinformation to be corrected.”).

           Courts in this and other jurisdictions have limited contact with class members by entities

who have made misleading statements. Williams v. Quinn, 05-cv-4673, 2010 WL 3021576, at *3




539901.2                                           11
Case: 1:16-cv-08637 Document #: 2331 Filed: 07/17/19 Page 12 of 16 PageID #:107287




(N.D. Ill. July 27, 2010) (“objecting class plaintiffs” banned from contacting additional class

members of certified class after distributing misleading notices); see also In re Payment Card

Interchange Fee & Merchant Discount Antitrust Litig., 1:05-md-01720, 2014 WL 4966072 at *1

(E.D.N.Y. Oct. 3, 2014) (“[A]ny third-party claims filing company that knowingly makes—

directly or through an agent acting on its behalf—material false or misleading statements to

merchants in an effort to solicit their business risks being permanently enjoined from filing claims

in this case.”); Urtubia v. B.A. Victory Corp., 857 F. Supp. 2d 476, 485 (S.D.N.Y. 2012) (limiting

defendants’ contact with potential class members where employment relationship placed

defendant in a position to exercise “strong coercion”); Mevorah v. Wells Fargo Home Mortg., Inc.,

a div. of Wells Fargo Bank, No. 05-cv-1175, 2005 WL 4813532, at *3 (N.D. Cal. Nov. 17, 2005)

(banning precertification communications with any potential class members).

           Courts have also required that corrective notice be sent to correct misleading statements.

See Piekarski v. Amedisys Illinois, LLC, 4 F. Supp. 3d 952, 955 (N.D. Ill. 2013) (authorizing

plaintiff to send corrective notice to members of conditional certified class at defendants’ expense);

In re Synthroid Marketing Litigation, 197 F.R.D. 607, 609 (N.D. Ill. 2000) (ordering corrective

communication after non-party sent misleading letters that directed certified class plaintiffs to opt

out); Wright v. Adventures Rolling Cross Country, Inc., No. C-12-982, 2012 WL 2239797, at *5

(N.D. Cal. June 15, 2012) (imposing restrictions after concluding defendants’ communications to

potential class members “have plausibly had a chilling effect on participation in the class action”);

Goody v. Jefferson Co., No. CV–09–437, 2010 WL 3834025, at *3 (D. Idaho Sept. 23, 2010)

(requiring corrective notice where defendant’s communications with potential class members

caused confusion about right to join suit); In re WorldCom, Inc. Sec. Litig., No. 02-civ-3288(DLC),

2003 WL 22701241, at *7 (requiring separate notices sent to all members of the certified class and




539901.2                                           12
Case: 1:16-cv-08637 Document #: 2331 Filed: 07/17/19 Page 13 of 16 PageID #:107288




to each plaintiff who has filed an individual action where “[counsel] does not appear to have

presented a forthright description of the advantages and disadvantages of both the individual action

and class action options.”); Belt v. Emcare, Inc., 299 F. Supp. 2d 664, 669-70 (S.D. Tex. 2003)

(ordering corrective notice, enjoining defendants from further unauthorized communications with

putative plaintiffs, and extending opt-in period after finding defendants’ communications were

misleading, coercive, and intended to discourage participation).

           Courts have even required that the corrective notice provide that a plaintiff who retained

counsel on the basis of misleading solicitations may have the opportunity to rescind any retainer

or contract. In re McKesson HBOC, Inc. Securities Litig., 126 F. Supp. 2d at 1246 (ordering

corrective notice from a firm who lost leadership bid and sought to provoke opt-outs from putative

class members, which “should also provide that any plaintiff who retained [counsel] on the basis

of the mass solicitation may void his or her retention agreement. This is necessary to protect the

rights of [counsel’s] clients who were unwittingly led to believe that they must be represented by

[counsel] to preserve their claims against McKesson. The court sees no other way to avoid

irreparable harm to those putative class members.”); Georgine v. Amchem Products, Inc., 160

F.R.D. 478, 489, 496–98 (E.D. Pa. 1995) (invalidating opt-outs and creating second opt-out period

where several law firms opposed to the settlement sent misleading communications and

advertisements to absent class members); see also Ladegaard v. Hard Rock Concrete Cutters, Inc.,

00-cv-5755, 2001 WL 1403007, at *7 (N.D. Ill. Nov. 9, 2001) (ordering that a court-approved

notice to each person who received a release stating that the release is void in its entirety because

the letter and release sent out by defendants contained incorrect information).

           As mentioned, class actions present “opportunities for abuse.” Gulf Oil Co., 452 U.S. at

100. Courts are particularly concerned with whether “a party has made misrepresentations to




539901.2                                          13
Case: 1:16-cv-08637 Document #: 2331 Filed: 07/17/19 Page 14 of 16 PageID #:107289




putative class members or has attempted to discourage class members from participating in the

class.” Piekarski, 4 F. Supp. 3d at 955 (citing Dominguez v. Don Pedro Rest., No. 06-cv-241,

2007 WL 1650289, *2 (N.D. Ind. June 1, 2007)); see also Goody, 2010 WL 3834025, at *3

(requiring corrective notice where defendant’s communications with potential class members

caused confusion about right to join suit); In re Currency Conversion Fee Antitrust Litig., 361 F.

Supp. 2d 237, 254 (S.D.N.Y. 2005) (“[D]efendants’ unsupervised communications were improper

because they sought to eliminate putative class members’ rights in this litigation.”).

           The Supreme Court has noted the potential for “heightened susceptibilities of nonparty

class members to solicitation amounting to barratry.” Gulf Oil Co., 452 U.S. at 100 n.12 (quotation

marks and citation omitted). As put by one district court: “That is a polite way of saying that

attorneys who want to cut into the class action may try to steal away class members and then bring

separate, wasteful lawsuits.” McWilliams v. Advanced Recovery Sys., Inc., 176 F. Supp. 3d 635,

639 (S.D. Miss. 2016) (granting motion for protective order preventing third-party attorneys from

communicating with class members); accord In re Community Bank of N. Va., 418 F.3d 277, 315

(3d Cir. 2005) (“Simply put, those law firms have a pecuniary interest in soliciting opt-outs or

objectors; the greater number of opt-outs or objectors, the less likely the proposed settlement will

survive, and the more likely that the law firms will have the opportunity to bring their own suits in

search of lucrative attorney fees.”).

           Said DAP Counsel has a pecuniary interest in soliciting opt-outs. Their communications

with DPP settlement class members have been misleading and have the potential to discourage

participation in the class. Accordingly, DPPs respectfully request that the Court order the

following:




539901.2                                         14
Case: 1:16-cv-08637 Document #: 2331 Filed: 07/17/19 Page 15 of 16 PageID #:107290




           1.     That DAP counsel Kaplan, Fox & Kilsheimer, LLP; Coffman Law Firm; and
                  Williams Montgomery & John, LLP immediately stop all solicitations of class
                  members.

           2.     That within 7 days of the Court’s order, said DAP Counsel must provide a list of
                  names and all known contact information to DPP co-lead counsel of every entity to
                  which DAP counsel has sent a solicitation letter.

           3.     That DPP counsel are authorized to send to each recipient of the letters referenced
                  in Paragraph 2 above a copy of the Corrective Letter included as Exhibit 6 to the
                  Declaration of W. Joseph Bruckner.

           4.     That all DAP counsel must notify DPP class counsel and obtain approval from the
                  Court before sending any future unsolicited communications to DPP class
                  members.

                                        V.     CONCLUSION

           Every direct purchaser of broilers who suffered a loss has a right to seek recovery in the

best way that it sees fit, whether that is to opt out of the class and file an individual action, or

remain in the certified class and benefit from the economies of scale and other benefits of the class

action. Most important, every class member is entitled to all relevant information about its legal

options so that it can make a fully informed decision. DAP counsel’s communications are one-

sided and misleading, and require corrective action. For these reasons, the Court should grant

DPPs’ motion.



Dated: July 17, 2019

Respectfully submitted,


By: s/ Steven A. Hart
Steven Hart (#6211008)
Brian Eldridge (#6281336)
John Marrese (#6306516)
Kyle Pozan (#6306761)
HART MCLAUGHLIN & ELDRIDGE, LLC
22 W. Washington Street, Suite 1600
Chicago, IL 60602


539901.2                                           15
Case: 1:16-cv-08637 Document #: 2331 Filed: 07/17/19 Page 16 of 16 PageID #:107291




T: (312) 955-0545
F: (312) 971-9243
shart@hmelegal.com
beldridge@hmelegal.com
jmarrese@hmelegal.com
kpozan@hmelegal.com

Direct Purchaser Plaintiffs
Interim Liaison Class Counsel

 W. Joseph Bruckner                        Bruce L. Simon
 Elizabeth R. Odette                       PEARSON, SIMON & WARSHAW, LLP
 Brian D. Clark                            44 Montgomery Street, Suite 2450
 Simeon A. Morbey                          San Francisco, CA 94104
 LOCKRIDGE GRINDAL NAUEN                   T: (415) 433-9000
 P.L.L.P.                                  F: (415) 433-9008
 100 Washington Avenue South,              bsimon@pswlaw.com
 Suite 2200
 Minneapolis, MN 55401                     Clifford H. Pearson
 T: (612) 339-6900                         Michael H. Pearson
 F: (612) 339-0981                         Bobby Pouya
 wjbruckner@locklaw.com                    PEARSON SIMON & WARSHAW, LLP
 erodette@locklaw.com                      15165 Ventura Boulevard, Suite 400
 bdclark@locklaw.com                       Sherman Oaks, CA 92403
 samorbey@locklaw.com                      T: (818) 788-8300
                                           F: (818) 788-8104
                                           cpearson@pswlaw.com
                                           mpearson@pswlaw.com
                                           bpouya@pswlaw.com

                                  Direct Purchaser Plaintiffs
                                Interim Co-Lead Class Counsel




539901.2                                     16
